Citation Nr: 1011918	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hearing loss.  

2. Entitlement to service connection for a cervical spine 
disability to include cervicothoracic strain and fusion of 
the cervical spine.  


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1980 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2010, the Veteran failed to appear at a Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran's personnel records show he was a Security 
Supervisor in the United States Air Force.  The Veteran 
argues that he was exposed to noise from jet engines and 
weapons fire.  Private medical records in May 2004 show 
bilateral hearing loss and the examiner noted that the 
Veteran during service was exposed to jet engines, and 
weapons, which possibly caused noise trauma.  

The Veteran has not been afforded a VA examination and as the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, additional development 
is needed under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

On the claim of service connection for a disability of the 
cervical spine, the Veteran asserts that in September 1991 he 
fell and injured his neck.  The service treatment records 
show that in September 1991 the Veteran had sharp radiating 
pain in his right upper trapezius and the assessment was C-7 
dermatome pain without neuropathy.  A few days later the 
records show his neck was doing better and the assessment was 
to rule out neuropathy to C-7.  

After service, private records show that the Veteran had a 
work related injuries in 2000 in his job as a police officer.  
In November 2000 he was in the front seat of a patrol car, he 
and his partner were chasing a robbery suspect, their vehicle 
hit a curb and went airborne.  The Veteran grabbed onto the 
metallic mount to prevent injuries.  Since that time he has 
had problems in his left shoulder and upper mid back.  On 
private evaluation in November 2000, the Veteran indicated 
that in August 2000 he had another motor vehicle accidence 
when his car was rear ended and he sustained minor neck pain, 
which improved with physical therapy.  At the time of 
evaluation in November 2000, X-rays showed narrowing at C5 
through C7.  The diagnoses were cervicothoracic strain and 
bilateral shoulder strain. 

A MRI of the cervical spine in December 2000 showed severe 
degenerative changes at the C5-6 and C6-7 and spinal cord 
compression at the C5-6 level, and a probable compression of 
the nerve root at the C5-6 level.  The records show that in 
June 2001 the Veteran had a cervical discectomy and fusion.  

A private medical opinion in March 2001concludes that the 
Veteran's cervical spine pathology was secondary to 
cumulative trauma with his most recent symptoms as a result 
of the accident in November 2000.  Private medical opinions 
in June 2004, May 2005 and June 2005 indicate that it is 
possible that the injury in 1991 contributed to the 
development of bone spurs, bulging discs and anomalies in the 
cervical spine.  The examiners indicated that based on x-rays 
and MRI of the cervical spine at the time of the accident in 
November 2000, it is plausible that degenerative pathology 
could have pre-dated the work injury in November 2000.  While 
the record shows that the Veteran failed to report for his VA 
examination in December 2008, as the case is being remanded 
for other reasons the Veteran should be afforded one more 
opportunity to have a VA examination.  



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the Veteran has bilateral 
hearing loss related to service.  

The examiner should comment on private 
medical records dated in May 2004, which 
suggest show bilateral hearing loss was 
due to noise trauma in service.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

2. Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the Veteran has a cervical 
spine disability related to service.  

The examiner is asked to comment on service 
treatment records in September 1991 which 
show C-7 dermatome pain; the Veteran's 
post-service motor vehicle accidents in 
August 2000 and November 2000 and private 
medical opinions in March 2001, June 2004, 
May 2005 and June 2005, which indicate that 
it is possible that the in-service injury 
in 1991 contributed to the development of 
bone spurs, bulging discs and anomalies in 
the cervical spine. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as it is to 
find against causation.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  

3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


